Title: Treasury Department Circular to the Collectors of the Customs, 20 October 1789
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department.October 20th. 1789.
Sir
On Reflection, I have concluded to substitute the Form herewith transmitted for the Monthly returns required in mine of the 2d. Oct. instant, as less troublesome than the one there proposed; but I still mean that the Quarterly Returns should be conformable to the Model already furnished. I shall expect as soon as may be a Return of all the past according to that Model up to the last of September inclusively; and thenceforth in every subsequent Month, for the preceding Month, that is to say in November for October &ca.
As some difficulty may be experienced in furnishing the Weekly Returns, as far as respects the Bonded Duties with precision, I think it necessary to say by way of explanation; that I only expect accuracy in what relates to Cash, and that in regard to the bonded Duties, I shall be content with estimated Sums, merely to convey a general Idea of the Product of the Duties: You must however understand that it is my intention, even in cases where no Cash has been received or Bonds taken, a Weekly return should be transmitted, specifying the above circumstances.

It is probable from accounts I have lately received that some of the Seals of the Registers transmitted to you may have been so defaced as to render it improper to issue them: In such case you will please to transmit them under cover to me, in order that they may be replaced with an equal number in better order.
There are three other points before I conclude to which I must turn your attention: The first respects the forms of Manifests: from some which have been lately produced at this Office, I observe that for want of attention in filling them up it would be no difficult matter for the Master of a Vessel to insert Articles not known to the Collector of the port where she cleared after the Manifest was sworn to before him. In order to guard against such attempts, you will be pleased to attend to the following points in filling up these Manifests.


1st.
The quantities of the Articles included in the manifest must be expressed in letters, not in figures.

2d.
Each Article composing the same must be classed and numbered distinctly, that is to say, supposing the Articles were, Ten Hogsheads of Tobacco, Twenty Barrels of Flour, and Six Tierces of Rice; they must be so expressed.





No. 1.
Ten Hogsheads of Tobacco

No. 2.
Twenty Barrels of Flour.

No. 3.
Six Tierces of Rice.




And for greater Security, you must in the Certificate annexed to the Manifest specify in Letters the number of Articles contained therein, which in the instance above stated would be Three Articles.
The second relates to the duty on Tonnage; a doubt has been expressed by some of the Collectors, whether Vessels are liable to pay Tonnage at each entry.
On this point the opinion of Council has been taken in conformity to which it is my duty to inform you, that the Tonnage duty must be paid in all cases where it is necessary for a Vessel to make an entry, unless such cases are otherwise specially provided for by Law.
The third is, whether duties on Articles of the Manufacture of America, exported to Foreign Ports for the purpose of Sale, and again imported for want of Market, or any other cause, are liable to the same duties as Foreign Goods of the same kind: Nothwithstanding this Case has probably not been in the contemplation of  Congress, and may bear hard in some instances on Individuals, the Act does not admit of an exemption of the duties, and of course ’till Legislative relief can be obtained the Officers of the Customs must govern themselves accordingly.
I am Sir   Your Obedt. servt.
A HamiltonSecy of the Treasury
